Citation Nr: 1110230	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a cervical spine disability.  

2.  Entitlement to an initial disability rating greater than 10 percent for Crohn's disease.  

3.  Entitlement to an effective date earlier than July 21, 2004 for the grant of service connection for a cervical spine disability.

4.  Entitlement to an effective date earlier than July 21, 2004 for the grant of service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1991.    

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2009 and April 2010 Substantive Appeals (VA Form 9s), the Veteran requested a Central Office hearing at the Board's offices in Washington, DC, before a Member of the Board (Veterans Law Judge).  Accordingly, Central Office hearings were scheduled for November 10, 2010 and again for March 8, 2011.  Two separate letters were sent to the Veteran advising him of the hearing dates, times, etc.  Regardless, the Veteran cancelled both hearings on account of the financial difficulty of travelling to Washington DC.  In any case, his representative most recently indicated in a March 2007 statement that in lieu of the Central Office hearing, the Veteran has requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010). 



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


